DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-32 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 July 2020, 13 July 2020, 15 June 2021, 30 July 2021, 18 August 2021 and 3 November 2021 were filed before the mailing of an Office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  the term “or” in line 9 should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Instant claim 19 states “chemically modified polysaccharides”, but the instant specification and claim do not teach how the polysaccharides are modified.  The broadest reasonable interpretation of chemical modifications of a compound, which is similar to derivatives of a compound, covers all future improvements without regard to whether Applicants invented such improvements, which would undermine the function of the claims because it would allow Applicants to benefit from the ambiguity, rather than requiring Applicants to give proper notice of the scope of the claims to competitors.  Additionally, adopting the broadest reasonable construction of the claims could retard innovation because cautious competitors may steer too far around that which Applicants actually invented, neglecting improvements that otherwise might be made.  See Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654 (Fed. Cir. 2008).
Therefore, the instant claims and specification do not describe chemically modified polysaccharides in such a way as to reasonably convey to one skilled in the relevant art 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 19, line 8, the phrase inside parenthesis, “poly(2-furanmethanol)”, renders the claim indefinite because it is unclear whether the limitation inside the parenthesis are part of the claimed invention or merely an example of a furan resin.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2011/0143004 A1) in view of Baier et al. (US 2010/0144533 A1).
Instant claim 1 is drawn to a coated substrate comprising a coating disposed on a substrate surface, the coating comprising a composition consisting essentially of 1-methylcyclopropene clathrate of α-cyclodextrin and having a mean particles size of 3-15 µm, and a polymer.
Instant claim 17 includes 0-15 wt% α-cyclodextrin, and 0-1 ppm by weight 1-chloromethylpropene, 3-chloromethylpropene, or a combination thereof.
Instant claim 18 states that the mean particle size is 3-10 µm.
Instant claim 22 states that the substrate comprises a thermoplastic sheet or film, or a woven or nonwoven fabric or paper.
Wood et al. teach a thermoplastic polyolefin polymer composition, fibers, woven or nonwoven fabrics, films, closures, and laminates including a polymer and cyclodextrin compound with a volatile maturation inhibitor or an olefinic ethylene receptor antagonist in respiring produce materials (Abstract).  Wood et al. teach coating a liquid containing the cyclodextrin compound and the complexed 1-MCP onto a substrate, wherein the substrate is a flexible film, web, nonwoven or woven material or foam ([0046]).
Wood et al. does not explicitly disclose the particle size of 1-MCP/α-cyclodextrin being 3-15 µm, as instantly claimed.
Wood et al. teach that the cyclodextrin is typically introduced into the coating composition in the form of small particulate or small particle dispersion. Such small particles can be formed prior to addition to the liquid phase but can also be formed mechanically after addition ([0048]).  
Baier et al. teach a composition including an ethylene blocking agent complex formed rom the product of an ethylene blocking agent and a host, and at least one water-soluble polymer (Abstract).  Baier et al. teach that the preferred ethylene blocking agent is 1-methylcyclopropene ([0031]).  Baier et al. also teach that the dispersions comprising an average particle size of 0.3 to 5 µm ([0096]).
It would have been prima facie obvious to prepare small particles according to Wood et al., wherein the particles have an average particles size of up to 5 µm, as reasonably suggested by Baier et al.
Instant claim 19 states that the polymer is selected from the list presented.
Wood et al. teach that the coating compositions comprise polymers including acetate, acrylic, styrenic, polysaccharides, acrylamide/acrylate copolymers, and carboxymethylcellulose ([0049]).
Instant claim 21 states that the coated substrate comprises 0.1 g/m2 to 100 g/m2 of the coating disposed on the substrate surface.
Instant claim 27 states that the coating is between 0.1 and 50 µm thick.
Wood et al. teach that the coating can be made by dispersing or dissolving the coating constituents in the liquid phase and mixing until uniform.  Such coating compositions contain a major portion of the liquid phase typically about 50 to 70 wt. % of liquid.  The coating can contain about 0.5 to 20 wt % of the cyclodextrin ([0048]).  Wood et al. also teach that the coatings were applied to the fiber until the fiber sample was completely wetted out ([0082]).
It would have been prima facie 
Instant claim 23 states that the substrate comprises a web with a thickness of about 10-1000 µm.
Wood et al. teach polymer webs of varying thicknesses ([0002]).  Wood et al. also teach that the coating is useful for producing packaging materials, including plastic, paper or fabric from either natural or synthetic fiber ([0046]).
It would have been prima facie obvious for a person having ordinary skill in the art to determine through routine optimization the optimum thickness for the polymer webs of Wood et al. in order to be suitable for use in packaging materials, such as plastic, paper or fabric.
Instant claim 24 states that the substrate comprises the recited compounds.
Wood et al. teach substrates include thermoplastic resins, polyolefins, etc. ([0040][0043]).
Instant claim 25 states that the substrate is perforated, meshed, foamed, woven or nonwoven.
Wood et al. teach that the substrate can be woven, nonwoven or foamed ([0046]).  
Instant claim 26 states that the substrate is permeable to water vapor and/or 1-MCP.
Wood et al. teach substrates that are the same as instantly claimed.  Therefore, the substrates would necessarily be permeable to water vapor and/or 1-MCP.
Instant claim 28 is drawn to a coating composition comprising a mixture of a polymer, a solvent, and a particulate consisting essentially of a 1-MCP clathrate of α-cyclodextrin and having a mean particle size between 3-15 µm.
As discussed above, it would have been obvious to prepare small particles according to Wood et al., wherein the particles have an average particles size of up to 5 µm, as reasonably suggested by Baier et al.
Instant claim 29 states that the composition comprises 0.001-500 g/L of the particulate.
Instant claim 30 states that the coating composition comprises 1-80 wt% of the polymer.
Wood et al. teach that the composition typically comprises about 0.1 to 90 weight percent of a polyolefin and about 0.1 to about 65 weight percent or 2 to 50 weight percent of the cyclodextrin grafted resin ([0018]).
Instant claim 31 states that the solvent is selected from a list of solvents.
Wood et al. teach that the coating compositions may comprise a solvent, including glycol ether ([0047]-[0049]).  
Instant claim 32 states that the coating composition includes 2 wt% or less of water.
Wood et al. teach that the compositions comprise less than 1800 ppm of water (Claim 6).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616